Per Curiam.
This is a controversy between John L. Ryder upon the one part and Richard L. Baisley upon the other, to determine which is the rightful supervisor of the town of Flatlands, Kings County, for the current year. Both parties desire to have the controversy determined upon its merits, and the question whether it can properly he determined in this proceeding by mandamus against the clerk of the board of supervisors has not been discussed, and is not noticed in the briefs submitted to us. We do not, therefore, determine it. We are satisfied that the decision of the court below is right upon the merits, and we affirm its decision upon the opinion there pronounced. The order should be affirmed, wiili costs. All concur. Order affirmed.
Affirming 58 St. Rep., 738.